             Case 5:17-cv-04467-BLF Document 258 Filed 05/04/20 Page 1 of 3




 1   PAUL ANDRE (State Bar No. 196585)
     pandre@kramerlevin.com
 2   LISA KOBIALKA (State Bar No. 191404)
     lkobialka@kramerlevin.com
 3
     JAMES HANNAH (State Bar No. 237978)
 4   jhannah@kramerlevin.com
     KRISTOPHER KASTENS (State Bar No. 254797)
 5   kkastens@kramerlevin.com
     KRAMER LEVIN NAFTALIS
 6    & FRANKEL LLP
     990 Marsh Road
 7
     Menlo Park, CA 94025
 8   Telephone: (650) 752-1700
     Facsimile: (650) 752-1800
 9
     Attorneys for Plaintiff
10   FINJAN, INC.
11

12                                    UNITED STATES DISTRICT COURT

13                                 NORTHERN DISTRICT OF CALIFORNIA

14                                          SAN JOSE DIVISION

15

16   FINJAN, INC., a Delaware Corporation,           Case No.: 5:17-cv-04467-BLF

17                             Plaintiff,            DECLARATION OF AARON FRANKEL IN
                                                     SUPPORT OF PLAINTIFF FINJAN, INC.’S
18           v.                                      SUBMISSION OF DOCUMENTS FOR IN
                                                     CAMERA REVIEW RELATING TO APRIL
19                                                   17, 2020 JOINT DISCOVERY LETTER
     SONICWALL, INC., a Delaware Corporation,        BRIEF
20
                               Defendant.            Date:        May 4, 2020
21                                                   Time:        N/A
                                                     Courtroom:   2, 5th Floor
22                                                   Judge:       Hon. Virginia K. DeMarchi

23

24

25

26

27

28
     FRANKEL DECL. IN SUPPORT OF FINJAN’S                         CASE NO.: 5:17-cv-04467-BLF
     IN CAMERA SUBMISSION
                 Case 5:17-cv-04467-BLF Document 258 Filed 05/04/20 Page 2 of 3




 1 I, Aaron Frankel, declare:

 2          1.       I am a partner with the law firm Kramer Levin Naftalis & Frankel LLP, counsel of
 3 record for Plaintiff Finjan, Inc. (“Finjan”). I have personal knowledge of the facts stated herein and

 4 can testify competently to those facts. I make this declaration pursuant to the Court’s Interim Order

 5 Re: April 17, 2020 Joint Discovery Letter Brief (Dkt. No. 255).

 6          I.       Submission of Documents For In Camera Review
 7          2.       As directed by the Court, Finjan is submitting the disputed documents listed on its
 8 privilege log (excluding the listed deposition testimony, which is limited to discussing the contents of

 9 the other documents) for in camera review. As further directed, Finjan is submitting the documents in

10 electronic form (as PDFs) to VKDcrd@cand.uscourts.gov.

11          3.       Document Nos. 1-3 were withheld in their entirety. In Document Nos. 4-8, the portions
12 redacted on grounds of privilege and work product are highlighted. Where entire pages of a document

13 are being redacted for privilege and work product, those redactions are indicated with a red box.

14          4.       For the Court’s convenience, attached hereto as Exhibit 1 is Finjan’s Consolidated
15 Privilege and Redaction Log for In Camera Review (“Consolidated Log”). Finjan removed from the

16 Consolidated Log the entries for documents not submitted to the Court, which include the deposition

17 transcripts and the document for which SonicWall is not challenging Finjan’s assertion of privilege.

18 Finjan also grouped its entries so that there is only one log entry for each unique document (the

19 original log contained multiple entries for documents that were marked as exhibits at multiple

20 depositions).

21          5.       In preparing the Consolidated Log, counsel identified a typographical error in Finjan’s
22 original log. The correct date for Document No. 8 on the log is October 8, 2005, not October 8, 2015.

23 Other than the deposition transcripts, all of the disputed documents are dated 2005 and 2006.

24 Document No. 3 is undated, but appears from its contents to have been created in 2008.

25          II.      Evidence of Confidential Nature of Disclosure
26          6.       As directed by the Court, Finjan identifies the following evidence from the materials
27 identified in the parties’ joint letter brief as supporting that, during the 2005-2008 timeframe when the

28
                                                         1
     FRANKEL DECL. IN SUPPORT OF FINJAN’S                                 CASE NO.: 5:17-cv-04467-BLF
     IN CAMERA SUBMISSION
             Case 5:17-cv-04467-BLF Document 258 Filed 05/04/20 Page 3 of 3




 1 disputed documents were disclosed to Cisco’s board observer, Yoav Samet, there was an agreement

 2 and understanding that Cisco and Mr. Samet would maintain the disputed documents as confidential.

 3          7.     Exhibit 2 is a true and correct copy of Finjan’s 2004 Investors’ Rights Agreement, to
 4 which Cisco is a signatory, with the relevant portion of the agreement highlighted at page 15.

 5          8.     Exhibit 3 is a true and correct excerpt from the April 10, 2019 Deposition of Daniel
 6 Chinn, with the relevant portion highlighted at page 242.

 7          9.     Exhibit 4 is a true and correct excerpt from the February 1, 2019 Deposition of Yoav
 8 Samet, with the relevant portion highlighted at page 214.

 9          10.    Further evidence of the confidential relationship between Finjan and Cisco can be found
10 in the following documents submitted for in camera review, which Finjan labelled as confidential

11 when it provided them to Mr. Samet: Document Nos. 1, 3, 5-8. Finjan added highlighting to these

12 documents to indicate the confidentiality designations. The confidentiality designations in Document

13 Nos. 6 and 7 begin in the footer of each presentation footer on page 2. The other designations are

14 found on the first page of the document.

15

16          I declare under penalty of perjury under the laws of the United States of America that each of
17 the above statements is true and correct. Executed on May 4, 2020, in Allendale, New Jersey.

18
                                                           /s/ Aaron Frankel
19                                                           Aaron Frankel

20

21

22

23

24

25

26

27

28
                                                       2
     FRANKEL DECL. IN SUPPORT OF FINJAN’S                               CASE NO.: 5:17-cv-04467-BLF
     IN CAMERA SUBMISSION
